[ex104terpthirdamendmentt001.jpg]
Exhibit 10.4 THIRD AMENDMENT TO CREDIT AND GUARANTY AGREEMENT THIS THIRD
AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is dated as of
December 9, 2015 and is entered into by and among TERRAFORM POWER OPERATING,
LLC, a Delaware limited liability company (“Borrower’’), the other Credit
Parties party hereto, BARCLAYS BANK PLC (“Barclays”), as a Lender and as
Administrative Agent (“Administrative Agent”) and the other Lenders party
hereto, and is made with reference to that certain CREDIT AND GUARANTY AGREEMENT
dated as of January 28, 2015 (as amended through the date hereof, the “Credit
Agreement”) by and among Borrower, TERRAFORM POWER, LLC, a Delaware limited
liability company, the subsidiaries of Borrower named therein, the Lenders, the
Administrative Agent, Collateral Agent and the other Agents named therein.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement after giving effect to this
Amendment. RECITALS WHEREAS, the Credit Parties have requested that the
Requisite Lenders and Administrative Agent agree to amend certain provisions of
the Credit Agreement as provided for herein; WHEREAS, the Borrower intends to
acquire (the “Acquisition”), indirectly through certain Subsidiaries of
SunEdison Yieldco ACQ10, LLC (“ACQ10”), certain assets and entities identified
to the Administrative Agent by the codename “Thor” (such assets and entities,
collectively, the “Acquired Business”) pursuant to (i) that certain Purchase and
Sale Agreement, dated June 30, 2015, relating to certain United States projects,
entered into by and between Invenergy Wind Global LLC and TerraForm IWG
Acquisition Holdings, LLC (as amended, restated, supplemented or otherwise
modified in accordance with the terms thereof, the “U.S. Acquisition Agreement”)
and (ii) that certain Raleigh Asset Purchase and Sale Agreement, dated June 30,
2015, relating to certain Ontario, Canada projects, entered into by and between
Invenergy Wind Canada Green Holdings ULC, Invenergy Wind Global LLC, Marubeni
Corporation, Caisse de dépôt et placement du Québec and TerraForm IWG Ontario
Holdings, LLC (as amended, restated, supplemented or otherwise modified in
accordance with the terms thereof, the “Ontario Acquisition Agreement” and,
together with the U.S. Acquisition Agreement, the “Acquisition Agreements”); and
WHEREAS, subject to certain conditions, the Requisite Lenders and Administrative
Agent are willing to agree to such amendments relating to the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows: SECTION I.
AMENDMENTS TO CREDIT AGREEMENT A. Section 6.7(b) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows: “(b) Leverage
Ratio. Borrower shall not permit the Leverage Ratio as of the last day of any
Fiscal Quarter to exceed, (i) for the Fiscal Quarters ending June 30, 2015 and
September 30, 2015, 5.00:1.00, (ii) for any Fiscal Quarter ending on or before
December 31, 2016 but after September 30, 2015, 6.00:1.00, (iii) for any Fiscal
Quarter ending on or before December 31, 2017 but after December 31, 2016,
5.75:1.00, and (iv) for any Fiscal Quarter ending after December 31, 2017,
5.00:1.00; provided that if Borrower or any of its Subsidiaries have



--------------------------------------------------------------------------------



 
[ex104terpthirdamendmentt002.jpg]
Exhibit 10.4 2 consummated a Qualified Acquisition in a Fiscal Quarter ending
after December 31, 2017, the maximum Leverage Ratio that is permitted for the
immediately succeeding four Fiscal Quarters shall be increased by 0.50:1.00.”
SECTION II. CONDITIONS TO EFFECTIVENESS This Amendment shall become effective as
of the date hereof only upon the satisfaction of all of the following conditions
precedent (the date of satisfaction of such conditions being referred to herein
as the “Third Amendment Effective Date”): A. Execution. Administrative Agent
shall have received a counterpart signature page of this Amendment duly executed
by each of the Credit Parties, the Administrative Agent, the Collateral Agent
and the Requisite Lenders. B. Representations and Warranties. The
representations and warranties contained in Section IV hereof and in the other
Credit Documents shall be true and correct in all material respects on and as of
the date hereof to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representation and warranties that already are qualified or modified by
materiality in the text thereof. C. Default. As of the date hereof, no event
shall have occurred and be continuing or would result from the effectiveness of
this Amendment that would constitute an Event of Default or a Default. D.
Acquisition. The Acquisition shall have been consummated. SECTION III.
POST-EFFECTIVENESS COVENANT Borrower shall: (i) use commercially reasonable
efforts to either: (a) designate ACQ10 and each of its Subsidiaries at the time
of designation, which shall include the Acquired Business, as Restricted
Subsidiaries, (b) concurrently with satisfaction of clause (c), cause ACQ10 to
become a Guarantor pursuant to a Counterpart Agreement, and (c) only in the
event that clause (i)(b) is satisfied, cause ACQ10 to pledge 100% of the Equity
Interests of TerraForm Private Holdings II, LLC, which shall be the only
Subsidiary of ACQ10, to the Collateral Agent under the Pledge and Security
Agreement; or (b) designate a newly formed Project Holdco (“NewCo”) and each of
its Subsidiaries at the time of designation, which shall include the Acquired
Business, as Restricted Subsidiaries, (b) concurrently with satisfaction of
clause (c), cause NewCo to become a Guarantor pursuant to a Counterpart
Agreement, and (c) cause NewCo to pledge 100% of the Equity Interests of a newly
formed Pledged Holdco, which shall be the only Subsidiary of NewCo, to the
Collateral Agent under the Pledge and Security Agreement; and (ii)
notwithstanding anything to the contrary in the Credit Documents, no later than
December 31, 2015, pledge 100% of the Equity Interest of the direct Subsidiary
of



--------------------------------------------------------------------------------



 
[ex104terpthirdamendmentt003.jpg]
Exhibit 10.4 3 Borrower that is the direct or indirect parent of the Acquired
Business to the Collateral Agent under the Pledge and Security Agreement; in
each case, pursuant to documentation reasonably satisfactory to Administrative
Agent (the date, if any, on which the requirements set forth in clause (i)(a) or
(i)(b) are satisfied, the “Completion Date”). On the Completion Date, Schedule
5.15 of the Credit Agreement shall be deemed to be supplemented by adding ACQ10,
in the case of clause (i)(a), or NewCo, in the case of clause (i)(b), to the end
of such schedule. SECTION IV. REPRESENTATIONS AND WARRANTIES In order to induce
Administrative Agent and the Requisite Lenders to enter into this Amendment and
to amend the Credit Agreement in the manner provided herein, each Credit Party
party hereto represents and warrants to Administrative Agent that the following
statements are true and correct in all respects: A. Corporate Power and
Authority. Each Credit Party party hereto has all requisite power and authority
to enter into this Amendment and to carry out the transactions contemplated by,
and perform its obligations under, the Credit Agreement as amended by this
Amendment (the “Amended Agreement”) and the other Credit Documents. B.
Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement and the other Credit Documents have
been duly authorized by all necessary action on the part of each Credit Party.
C. No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of Borrower or any Credit Party or (B) any applicable order of any court or any
rule, regulation or order of any Governmental Authority, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any Contractual Obligation of the applicable Credit
Party, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section IV.C., individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect, (iii) except as
permitted under the Amended Agreement, result in or require the creation or
imposition of any Lien upon any of the properties or assets of any Credit Party
(other than any Liens created under any of the Credit Documents in favor of
Administrative Agent on behalf of Lenders), or (iv) require any approval of
stockholders or partners or any approval or consent of any Person under any
Contractual Obligation of any Credit Party, except for such approvals or
consents which will be obtained on or before the date hereof and except for any
such approvals or consents the failure of which to obtain will not have a
Material Adverse Effect. D. Governmental Consents. No action, consent or
approval of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the execution and delivery
by each Credit Party of this Amendment and the performance by each Credit Party
of the Amended Agreement and the other Credit Documents, except for such
actions, consents and approvals the failure to obtain or make which could not
reasonably be expected to result in a Material Adverse Effect or which have been
obtained and are in full force and effect. E. Binding Obligation. This Amendment
and the Amended Agreement have been duly executed and delivered by each of the
Credit Parties party hereto and thereto and each constitutes a legal, valid and
binding obligation of such Credit Party, to the extent a party hereto and
thereto, enforceable



--------------------------------------------------------------------------------



 
[ex104terpthirdamendmentt004.jpg]
Exhibit 10.4 4 against such Credit Party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). F. Incorporation of Representations and Warranties from
Credit Agreement. The representations and warranties contained in Section 4 of
the Amended Agreement are and will be true and correct in all material respects
on and as of the date hereof to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof. G. Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default. SECTION V.
ACKNOWLEDGMENT AND CONSENT; REAFFIRMATION Each Credit Party hereby acknowledges
that it has reviewed the terms and provisions of the Credit Agreement and this
Amendment and consents to the amendment of the Credit Agreement effected
pursuant to this Amendment. Each Credit Party hereby confirms and reaffirms that
each Credit Document to which it is a party or otherwise bound and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Credit Documents
the payment and performance of all “Obligations” and “Secured Obligations”, as
applicable, under each of the Credit Documents to which it is a party (in each
case as such terms are defined in the applicable Credit Document). Each Credit
Party acknowledges and agrees that, after giving effect to this Amendment, any
of the Credit Documents to which it is a party or otherwise bound shall continue
in full force and effect and that all of its obligations thereunder shall be
valid and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. As of the Third Amendment Effective Date, each
Credit Party reaffirms each Lien it granted to the Collateral Agent for the
benefit of the Secured Parties, and any Liens that were otherwise created or
arose under each of the Credit Documents to which such Credit Party is party and
reaffirms the guaranties made in favor of each Secured Party under each of the
Credit Documents to which such Credit Party is party, which Liens and guaranties
shall continue in full force and effect during the term of the Credit Agreement
and any amendments, amendments and restatements, supplements or other
modifications thereof and shall continue to secure the Obligations of the
Borrower and the other Credit Parties under any Credit Document, in each case,
on and subject to the terms and conditions set forth in the Credit Agreement and
the Credit Documents. Each Guarantor acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor is not required by the terms of the Credit Agreement or any other
Credit Document to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Credit Document shall be deemed to require the consent of
such Guarantor to any future amendments to the Credit Agreement.



--------------------------------------------------------------------------------



 
[ex104terpthirdamendmentt005.jpg]
Exhibit 10.4 5 SECTION VI. MISCELLANEOUS A. Reference to and Effect on the
Credit Agreement and the Other Credit Documents. (i) On and after the Third
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement, and each reference in the other Credit Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Amendment. (ii) Except as specifically amended by this
Amendment, the Credit Agreement and the other Credit Documents shall remain in
full force and effect and are hereby ratified and confirmed. (iii) The
execution, delivery and performance of this Amendment shall not constitute a
waiver of any provision of, or operate as a waiver of any right, power or remedy
of any Agent or Lender under, the Credit Agreement or any of the other Credit
Documents. B. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect. C. Applicable Law. THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. D. Counterparts. This Amendment
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
format (i.e., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Amendment. E. Credit Document. This Amendment shall
constitute a Credit Document. [Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------



 
[ex104terpthirdamendmentt006.jpg]
Exhibit 10.4 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above. TERRAFORM POWER, LLC By: /s/
Brian Wuebbels Name: Brian Wuebbels Title: President and Chief Executive Officer
TERRAFORM POWER OPERATING, LLC By: TERRAFORM POWER, LLC, its Sole Member and
Sole Manager By: /s/ Brian Wuebbels Name: Brian Wuebbels Title: President and
Chief Executive Officer



--------------------------------------------------------------------------------



 
[ex104terpthirdamendmentt007.jpg]
Exhibit 10.4 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] SUNEDISON CANADA YIELDCO MASTER HOLDCO, LLC SUNEDISON YIELDCO CHILE
MASTER HOLDCO, LLC SUNEDISON YIELDCO DG–VIII MASTER HOLDCO, LLC SUNEDISON
YIELDCO UK HOLDCO 3 MASTER HOLDCO, LLC SUNEDISON YIELDCO UK HOLDCO 2 MASTER
HOLDCO, LLC SUNEDISON YIELDCO NELLIS HOLDCO MASTER HOLDCO, LLC SUNEDISON YIELDCO
REGULUS MASTER HOLDCO, LLC SUNEDISON YIELDCO ACQ1 MASTER HOLDCO, LLC SUNEDISON
YIELDCO ACQ2 MASTER HOLDCO, LLC SUNEDISON YIELDCO ACQ3 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ9 MASTER HOLDCO, LLC SUNEDISON YIELDCO ACQ4 MASTER HOLDCO,
LLC SUNEDISON YIELDCO ACQ5 MASTER HOLDCO, LLC SUNEDISON YIELDCO ENFINITY MASTER
HOLDCO, LLC SUNEDISON YIELDCO DGS MASTER HOLDCO, LLC SUNEDISON YIELDCO ACQ7
MASTER HOLDCO, LLC SUNEDISON YIELDCO ACQ8 MASTER HOLDCO, LLC SUNEDISON YIELDCO
ACQ6 MASTER HOLDCO, LLC TERRAFORM POWER IVS I MASTER HOLDCO, LLC TERRAFORM LPT
ACQ MASTER HOLDCO, LLC TERRAFORM SOLAR MASTER HOLDCO, LLC SUNEDISON YIELDCO DG
MASTER HOLDCO, LLC TERRAFORM CD ACQ MASTER HOLDCO, LLC TERRAFORM REC ACQ MASTER
HOLDCO, LLC TERRAFORM SOLAR XVII ACQ MASTER HOLDCO, LLC TERRAFORM FIRST WIND ACQ
MASTER HOLDCO, LLC By: TERRAFORM POWER OPERATING, LLC, its Sole Member and Sole
Manager By: TERRAFORM POWER, LLC, its Sole Member and Sole Manager By: /s/ Brian
Wuebbels Name: Brian Wuebbels Title: President and Chief Executive Officer



--------------------------------------------------------------------------------



 
[ex104terpthirdamendmentt008.jpg]
Exhibit 10.4 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] BARCLAYS BANK PLC, as Administrative Agent, Swing Line Lender and as
a Lender By: __/s/ Authorized Signatory_________________ Authorized Signatory



--------------------------------------------------------------------------------



 
[ex104terpthirdamendmentt009.jpg]
Exhibit 10.4 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] GOLDMAN SACHS BANK USA, as a Lender By: __/s/ Michelle
Latzoni_______________________ Name: Michelle Latzoni Title: Authorized
Signatory



--------------------------------------------------------------------------------



 
[ex104terpthirdamendmentt010.jpg]
Exhibit 10.4 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By: ____/s/ Scott
Taylor_________________________ Scott Taylor, Vice President



--------------------------------------------------------------------------------



 
[ex104terpthirdamendmentt011.jpg]
Exhibit 10.4 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] MORGAN STANLEY BANK, N.A. as a Lender By: ____/s/ Scott
Taylor_________________________ Scott Taylor, Authorized Signatory



--------------------------------------------------------------------------------



 
[ex104terpthirdamendmentt012.jpg]
Exhibit 10.4 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] CITIBANK, N.A., as a Lender By: ___/s/ Carl
Cho____________________________ Authorized Signatory Carl Cho Vice President



--------------------------------------------------------------------------------



 
[ex104terpthirdamendmentt013.jpg]
Exhibit 10.4 [Signature Page to Third Amendment to Credit and Guaranty
Agreement] MIHI LLC, as a Lender By:____/s/ Stephen Mehos_______________________
Stephen Mehos Authorized Signatory By:____/s/ Ayesha
Farooqi______________________ Ayesha Farooqi Authorized Signatory



--------------------------------------------------------------------------------



 